Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the request for continued examination filed on 01/04/2021.
	Currently, claims 1-14 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:  on line 10 “layer” should be “layers” for appropriate grammar.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 (as well as claims 2-9 and 11-14 by dependence thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side surface of the second semiconductor layer" in line 14 of the claims as amended, as claim 10 separately also recites on line 20 similarly.  There is insufficient antecedent basis for these limitations in these claims.  Here the office notes that it is likely easiest to introduce this side surface of the second semiconductor layer.  For now the office will take these limitations as an attempt to refer to a side surface of the second semiconductor layer as this appears to be intended, though the office recommends that the applicant carefully consider if that is the subject matter intended to be claimed.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-2, 4-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee et al. (“Lee” US 2016/0071881 published 03/10/2016).  
As to claim 1, Lee shows in Fig. 6B, turned on its side seventy-five degrees to the left (see also Fig. 2-6A for the whole method of making this structure and an overhead view of Fig. 6A for Fig. 6B) a semiconductor memory device, comprising: 
a first semiconductor layer (32 as polysilicon and taken along with polysilicon layer 44 as one whole piece; [0041], [0048] and [0056]); 
a plurality of electrode layers (conductors 46; [0063]) provided above the first semiconductor layer (see 46s provided above 32 as polysilicon and taken along with polysilicon layer 44 as one whole piece, even when the device is turned 75 degrees to the left; [0041], [0048] and [0056]), the plurality of electrode layers stacked in a first direction (see 46’s stacked “upwards” when the figure is properly oriented but which is 75 degrees “upwards and to the left” when Fig. 6B is turned on its side 75 degrees to the left as here); 
a second semiconductor layer (see the “middlemost left side” semiconductor part 41 just off to the left side from the middle of the Figure when it is properly oriented, though the office here is orienting the device 75 degrees to the left for the formal designation of parts; [0048]) extending through the plurality of electrode layers in the first direction (see 41 going through 46’s upwards in proper orientation or 75 degrees “upwards and to the left” in the orientation used here where the device in Fig. 6B is turned on its side 75 degrees to the left), and extending inside the first semiconductor layer (see the part designated above going down into 32+44 as a whole) the second semiconductor layer including a contact portion in contact with the first semiconductor layer (see the lower half of the “middlemost left side semiconductor part 41 off to the left side from the middle of the figure’s lower half when it is properly oriented, though the office here is orienting the device 75 degrees to the left for formal 
and a first film (see film 43 as an insulator; [0059] introducing the part but which carries over to Fig. 6) provided inside the first semiconductor layer (note 43 is inside 32+44), the first film having an upper surface, a lower surface and a side surface, the side surface being connected to the upper surface and the lower surface (see “upper” surface which is the “upper-right” surface of 43’s sub-part 43A when the device is turned on its side 75 degrees to the left, and see the “lower” surface which is the “lower-left” surface of 43’s sub-part 43A when the device is turned on its side 75 degrees to the left, and see the “right side” surface which is the “lower-right” side surface of 43’s sub-part 43A when the device is turned on its side 75 degrees to the left, which connects to the “upper” and “lower” surfaces designated above), 
and the first semiconductor layer including a first portion (see the little portion of 44B directly between the “upper right” surface of 43A when the device is turned 75 degrees to the left and the part of the middle-right 41 which is directly across therefrom; here the office notes this designation of a portion excludes any parts of 44 that would be “down below” the part 43A if the figure was correctly oriented) on the upper surface of the first film (note this little portion of 44B is on the upper surface), a second portion  (see the little portion of 44B directly between the “lower left” surface of the 43A when the device is turned 75 degrees to the left, and the part of the middle-left 41 which is directly across therefrom; here the office notes this designation of a portion excludes any parts of 44 that would be “down below” part 43A if the figure was correctly oriented) on the lower surface of the first film (note this second portion is directly on the lower surface designated above which is the lower-left surface when the device is turned 75 degrees as here), and a third portion (note the portion of 44a that extends diagonally under 43a all the way from the middle left 41 to the middle right 41 when the figure is turned 75 degrees 
the upper surface of the first film is lower than an upper end of the contact portion of the second semiconductor layer (note that the upper surface of the first film designated above, here being the upper-right surface of the portion 43a when the device is turned 75 degrees as above, is lower than an upper surface of the contact portion of the second semiconductor layer and an upper end of the contact portion of second semiconductor layer designated above which would be an upper end of the contact portion up near the middle of 41’s upwards extent if correctly oriented, though here the office has the device oriented at a 75 degrees to the left orientation for the formal designation of parts) and an upper surface of the second semiconductor layer (note that the upper surface of the first film designated above, here being the upper-right surface of the portion 43a when the device is turned 75 degrees as above, is also lower than the uppermost-left surface of the second semiconductor layer which is the “middlemost left side” semiconductor part 41 as designated above).  

As to claim 2, Lee shows a device wherein the first film is an insulating film (note that film 43 is an insulator above).   


the first film is provided in the void and in contact with the first semiconductor layer (see 43A is put inside the void noted above and in contact with 32+44 at the 44 part of the overall structure 32+44).    

As to claim 5, Lee shows a device further comprising:
a second film (see film 40 over on the middlemost left side film 41; [0051]) extending in the first direction along the second semiconductor layer (note this film 40 extends up the 41 part that it is beside), 
the second film including a first portion and a second portion (see the first portion of 40 being the upper portion of 40 between the adjacent 41 and the conductors 46, and see the second portion of 40 being the portion of 40 provided in the layer structure 32+44 down next to 32), the first portion being provided between the second semiconductor layer and the plurality of electrode layers, the second portion being provided in the first semiconductor layer, the second portion being separated from the first portion (note the second portion is separated from the first portion by the intervening parts 44), the second portion being provided between a lower end of the second semiconductor layer and the first semiconductor layer (note that the lowermost part of 40 designated above as the second portion is provided between a lower end of the second semiconductor layer, which is the lower-right end when the device is turned 75 degrees on its side, and the first semiconductor layer 32+44’s part 32), 
the first semiconductor layer being connected to the contact portion of the second semiconductor layer between the first portion of the second film and the second portion of the second film (see the first semiconductor layer 32+44 connected to the lowermost part of the 

As to claim 6, Lee shows a device wherein the first film has a multilayer structure including a first layer and a second layer (see 43 made of 43A and 43B; [0059] and [0061]), the first layer contacts the first semiconductor layer (note 43A contacts 32+44 at the 44 part thereof), and the second layer includes a material different from a material of the first layer (note the second layer 43B includes a material which is more narrow slit-like than the first layer 43A).  

As to claim 7, Lee shows a device further comprising an insulating core (see the insulating core 42 inside the designated 41 layer designated for the second semiconductor layer above; [0052]) provided inside the second semiconductor layer, the insulating core extending in the first direction (note 42 goes upwards), 
the second semiconductor layer including a first portion and a second portion (see the “upper left” and “lower rightmost” portions of 41 respectively), the first portion of the second semiconductor layer being provided between the insulating core and the plurality of electrode layers (note the upper left part of 41 when the device is turned on its side 75 degrees as here, is between core 42 and 46s),  
the second portion of the second semiconductor layer being provided inside the first semiconductor layer (see the lower right portion of 41 being provided in 32+44), the insulating core not including a portion provided in the second portion of the second semiconductor layer (note the insulating core 42 does not include a portion provided in the lower rightmost portion of 41 down at the very “end”).  

As to claim 9, Lee shows a device according to claim 5, wherein the second film includes a charge storage portion positioned between the second semiconductor layer and at least one of the plurality of electrode layers (see 40 having charge storage part as the data storage layer here using electrical charges to store data between the tunnel and charge blocking layer; [0051]; note this is positioned between 41 designated above and the layers 46).   


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee (“Lee 226’ “ US 2017/0207226 published 07/20/2017).
As to claim 1, Lee shows in Fig. 1A, turned on its side seventy-five degrees to the left a semiconductor memory device, comprising: 
a first semiconductor layer (see layer 13 being semiconductor; [0026]); 
a plurality of electrode layers (conductors 16; [0027]) provided above the first semiconductor layer (see 16s provided above 13, even when the device is turned 75 degrees to the left), the plurality of electrode layers stacked in a first direction (see 16s stacked “upwards” when the figure is properly oriented but which is 75 degrees “upwards and to the left” when Fig. 1A is turned on its side 75 degrees to the left as here); 
a second semiconductor layer (see the “rightmost” semiconductor part 19 when it is properly oriented, though the office here is orienting the device 75 degrees to the left for the formal designation of parts; [0028]) extending through the plurality of electrode layers in the first direction (see 19 going through 16s upwards in proper orientation or 75 degrees “upwards  and to the left” in the orientation used here where the device in Fig. 1A is turned on its side 75 degrees to the left) and extending inside the first semiconductor layer (see the part 19 
and a first film (see upper-rightmost “first film” film 15, which has two parts around a separate part 21+22, and is made of a metal W, note this is when the device is turned 75 degrees to the left, if observed in proper orientation this will just the be rightmost two parts of 15 seen in the figure 1A; [0025] and [0027]) provided inside the first semiconductor layer (note the 15 designated is inside 13), the first film having an upper surface, a lower surface and a side surface, the side surface being connected to the upper surface and the lower surface (see “upper” surface which is the “upper-right” surface of upper-rightmost 15’s upper-rightmost part, of its two shown parts, when the device is turned on its side 75 degrees to the left, and see the “lower” surface which is the “lower-left” surface of upper-rightmost 15’s lower-left surface of its lower-left part of its two depicted parts, when the device is turned on its side 75 degrees to the left, and see the “right side” surface which is the “lower-right” side surface of the upper-rightmost 15’s total discontinuous surface of both depicted parts, when the device is turned on its side 75 degrees to the left, which is connected to the “upper” and “lower” surfaces designated above), 
and the first semiconductor layer including a first portion (see the little portion of 13 that is up “over” the “upper” surface of the upper-rightmost part 15 discussed above, where this little portion is technically above and to the right of that upper-rightmost part 15 when the device is turned 75 degrees to the left) on the upper surface of the first film (note this little portion of 13 is “on” the upper surface designated above though 14 may slightly intervene this 
the upper surface of the first film is lower than an upper end of the contact portion of the second semiconductor layer and an upper surface of the second semiconductor layer (note the upper surface of the rightmost 15 designated above is the upper-right surface in the orientation used above, and note that this surface is lower in position than the upper end of the contact portion that is up near the mid-way up part of the rightmost 19, in this designated orientation, and note further that this upper surface of the rightmost 15 is lower in position than an upper surface of the second semiconductor layer that is the uppermost surface of the rightmost 19).  

As to claim 3, Lee 226’ shows the device wherein the first film is a metal film (see W being used as 15 in the citation above).  


Claim(s) 1, 8, 10-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jung et al. (“Jung” US 2019/0333931 published 10/31/2019).  
As to claim 1, Jung shows a semiconductor memory device in Fig. 3 and with 4B as the designated sub-embodiment of Fig. 3, comprising: 
a first semiconductor layer (see semiconductor layer SCP1; [0041])
a plurality of electrode layers (see the layers CGE acting as word lines; [0044] and [0045]) provided above the first semiconductor layer (CGE above SCP1; [0041]), the plurality of electrode layers stacked in a first direction (see CGE stacked upwards); 
a second semiconductor layer (see VS in the middle; [0037]) extending through the plurality of electrode layers in the first direction (see VS going through the CGE layers upwards)  and extending inside the first semiconductor layer (see VS extending inside of SCP1), the second semiconductor layer including a contact portion in contact with the first semiconductor layer (see the lower half of VS with part thereof down in SCP1 being a contact portion in contact with SCP1); 
and a first film (the air gap AG; [0059]; here the air gap being an “exceedingly thin layer” of air) provided inside the first semiconductor layer (AG is in SCP1), the first film having an upper surface, a lower surface and a side surface, the side surface being connected to the upper surface and the lower surface (note the upper, lower, and left side surface of AG, where the left side surface is connected to the upper and lower surface), 

the upper surface of the first film is lower than an upper end of the contact portion of the second semiconductor layer and an upper surface of the second semiconductor layer (note the upper surface of AG is lower in position than the upper end of the lower half of VS designated above and also lower in position than an uppermost surface of VS up near the top of the device).  
Note regarding Jung above there is an alternate designation of parts that would have the lowermost areas of topmost surfaces of the SCP1 parts and portions thereof still be below where the areas where the VS part directly contact the SCP1 part are located, for what is perhaps an easier designation of parts and a designation of parts that is more along the lines of what the applicant likely intends for the claim terms to mean.  This is the case for claim 10 below as well.  



The office also notes that an alternate ground of rejection here for claims 1+8 using the same reference merely involves the same designations of parts as above, but using the alternate embodiment in Fig. 4A, substituting part “S”, when it is an actual foreign material different from SCP1 (see [0051] towards the end) for the AG airgap as the designated part for the first film.   


As to claim 10, Jung shows a semiconductor memory device in Fig. 3 and with 4B as the designated sub-embodiment of Fig. 3 a semiconductor memory device, comprising: 
a source layer including a first semiconductor layer (SCP1; [0041]); 
a bit line (BL; [0045]) provided above the source layer; 
a plurality of word lines (see the layers CGE here acting as a structure that is part of an overall structure that is commonly referred to as a whole a word line as it is an addressing layer opposite the bit line BL; [0044] and [0045] discussing the situation of the CGE parts being part of the overall word line structures for the device) provided between the source layer and the bit line (the CGE parts are between BL and SCP1), the plurality of word lines being stacked in a first direction (see CGE parts stacked upwards) from the source layer to the bit line (upwards going from source layer to BL); 
a second semiconductor layer (VS vertical semiconductor patterns where here the office will designate the one pointed to in the Fig. 3; [0037]) layer extending in the first direction  through the plurality of word lines and electrically connected to the source layer at a lower end 
a first film (the designation of parts is here used where the airgap AG as designated as the first film; [0059]) provided inside the first semiconductor layer, the first film having an upper surface, a lower surface, and a side surface, the side surface being connected to the upper surface and the lower surface (note the upper surface, lower surface, and left side surface of the AG where the left side surface touches the upper surface and lower surfaces); 
and a second film (note tunnel insulator layer/data storage layer/blocking layer in DSP; [0065]) provided between the second semiconductor layer and the plurality of word lines (see TIL/DS/BLK between VS and the CGE parts), the second film electrically insulating the second semiconductor layer from the plurality of word lines (note VS is insulated from CGEs by DSP), 
the second film including a charge storage portion (note the data storage layer just discussed above is between VS and CGEs) positioned between the second semiconductor layer and each of the plurality of word lines,
the first semiconductor layer including a first portion (see the part of SCP1 on top of AG’s top surface) on the upper surface of the first film, a second portion (see the part of SCP1 on bottom of AG’s bottom surface) on the lower surface of the first film, and a third portion (the part of SCP1 on the left side of the left side surface of AG, and note this goes over to touch VS, and is taken to be a 3-d part in real life embodiments rather than a 2-d part and thus comes at 
the upper surface of the first film is lower than an upper end of the contact portion of the second semiconductor layer and an upper surface of the second semiconductor layer (note here that the upper surface of AG is lower than an uppermost end of the lower half of VS that is designated as the contact portion of VS above and also is lower that an uppermost surface of VS up at the top).  

As to claim 11, Jung shows in the alternate designation of parts above a device wherein the first film is an insulating film (see the airgap AG being an insulator “film” here under a broad definition of film where it is a coating of air covering another substance, the layer therebelow).   

As to claim 13, Jung shows a device wherein the second film includes a first portion and a second portion (see the first portion of DSP being the part that goes up the sidewalls of VS up above where SCP1 touches VS, and the second portion of DSP being the part pointed to in the figure as DSPa down below VS), the first portion being provided between the second semiconductor layer and the plurality of word lines (the first portion here being provided between VS and the CGE parts), the second portion being provided between the first semiconductor layer and a lower end of the second semiconductor layer (note the lower DSPa 
the third portion of the first semiconductor layer surrounds the lower end portion of the second semiconductor layer between the first portion of the second film and the second portion of the second film (note the part of SCP1 designated as the third portion above surrounds the lower end portion of VS right beside it at least a little bit here as SCP1 is taken to be a 3-d part rather than a 2-d part in real life embodiments and thus will surround the nearby VS part at least some; the office notes here also an alternate designation of parts where the left hand side part of SCP1 all the way over on the left of the drawing and near the left hand side of VS is taken in conjunction with the portion of SCP1 already designated as the third portion above).  

As to claim 14, Jung shows a device further comprising:
A plurality of second semiconductor layers (see the various VS parts) including the second semiconductor layer (see the VS part designated above specially), 
wherein the first semiconductor layer includes a plurality of third portions including the third portion of the first semiconductor layer (note the third portion of the first semiconductor layer designated above and the duplicates thereof for the other parts of SCP1 around different VS parts duplicated in Fig. 3),
the plurality of second semiconductor layers include a plurality of contact portions (see the plural VS parts designated above each have their own contact portion that collectively are a plurality of contact portions), respectively, the plurality of contact portions including the contact portion of the second semiconductor layer (note all of the contact portions discussed above including the specific contact portion of the specific VS part designated above),

The first semiconductor layer includes a void between the plurality of third portions of the first semiconductor layer (see the void in layer SCP1 where AG is), the first film being provided in the void and in contact with the first semiconductor layer (note the air acting as a film of material here is in the void in the material of SCP1 and the air acting as the film itself contacts SCP1).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (“Lee 226’ “ US 2017/0207226 published 07/20/2017) in view of Jung et al. (“Jung” US 2019/0333931 published 10/31/2019).  
As to claim 10, Lee 226’ shows a semiconductor memory device in Fig. 1A, when the device is turned 75 degrees to the left, a semiconductor memory device, comprising: 
a source layer including a first semiconductor layer (see 13 being semiconductor; [0025]); 
a plurality of word lines (see the layers 16 which here are acting as word lines; [0027]) provided between the source layer and upper layers (see the layers 16 being provided between 13 and the uppermost layer shown 17), the plurality of word lines being stacked in a first direction (see 16s stacked upwards to the left when the device is turned 75 degrees to the left) from the source layer to the upper layers (note this direction goes from 13 to the upper layer 17); 
a second semiconductor layer (upper right most 19 when the device is turned 75 degrees to the left; [0029]) layer extending in the first direction (up-left) through the plurality of word lines (see 19 going through 16s upwards) and electrically connected to the source layer at a lower end and running upwards toward the upper end (see the relevant part 19 as designated above electrically connected to source layer 13 down near the bottom and running upwards), the second semiconductor layer extending inside the first semiconductor layer and including a contact portion in contact with the first semiconductor layer (see upper rightmost 19 having 
a first film (see upper-right film 15 made of metal W, where the office designates both little parts around the structure 22/21 it is around, and this designation is made when the device is turned 75 degrees to the left; [0025] and [0027]) provided inside the first semiconductor layer, the first film having an upper surface, a lower surface, and a side surface, the side surface being connected to the upper surface and the lower surface (note the upper-right surface, lower-left surface, and lower-right discontinuous side surface of the upper-right 15 part, which has two depicted portions around a structure 21/22, noted above where the lower-right side surface touches the upper-right surface and lower-left surfaces, where all designations are made when the device is turned 75 degrees to the left); 
and a second film (note tunnel insulator layer/data storage layer/blocking layer in layer 18 that is all the way upper-right hand side when the device is turned 75 degrees to the left; [0029]) provided between the second semiconductor layer and the plurality of word lines (see the noted 18 between the noted 19 above and the 16 parts), the second film electrically insulating the second semiconductor layer from the plurality of word lines (note the noted 19 above is insulated from 16s by the noted 18 above), 
the second film including a charge storage portion (note the data storage layer just discussed above is between the noted 19 and 16s; [0029]) positioned between the second semiconductor layer and each of the plurality of word lines, 
the first semiconductor layer including a first portion (see the portion of 13 on the upper right surface of the upper-right part 15 noted above) on the upper surface of the first film, a second portion (see the portion of 13 on the lower left surface of the upper-right part 15 noted 
the upper surface of the first film is lower than an upper end of the contact portion of the second semiconductor layer and an upper surface of the second semiconductor layer (the upper surface of the first film is lower than an upper end of the contact portion of the second semiconductor layer and an upper surface of the second semiconductor layer (note the upper surface of the rightmost 15 designated above is the upper-right surface in the orientation used above, and note that this surface is lower in position than the upper end of the contact portion that is up near the mid-way up part of the rightmost 19, in this designated orientation, and note 

However, Lee 226’ fails to show a bit line provided above the source layer, such that the plurality of word lines (see the layers 16 which here are acting as word lines) are provided between the source layer and specifically the bit line, and the plurality of word lines are stacked in the first direction (16’s stacked how they are stacked) from the source layer to specifically the bit line and further fails to show the second semiconductor layer explicitly electrically connected to the bit line at an upper end (note there is no bit line up top for the upper part of the relevant part 19 to electrically contact to).  That is to say, Lee 226’ doesn’t show any connective bit lines up top such that they are connected to the upper end part of the part 19 discussed above, and are otherwise up top in Fig. 1A as normally oriented, or on the top-left when the Fig. 1A is turned 75 degrees left as is done here.  

Jung shows bit lines put up over top of a 3-d memory structure such that they are electrically connected to the upper ends of channel layers (see Jung in Fig. 3/4B embodiment having bitlines BL electrically connected up top to the tops of channel layers by some intervening materials; [0053]). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Bit line scheme as taught by Jung to have made some bit lines for the device in Lee 226’ to be connected with the channel layer in Lee 226’ up on the upper-left when the Lee 226’ device is turned 75 degrees to the left, with the motivation 

As to claim 12, Lee 226’ as modified by Jung above, shows the device as related above, and further shows the device wherein the first film is a metal film (see the film 15 being W as noted above).  

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/04/2021, with respect to the previous objections and rejections under 35 U.S.C 112 have been fully considered and are persuasive.  The previous objections to and rejections of the claims under 35 U.S.C 112 have been withdrawn. 
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive regarding the rejection under 35 U.S.C 102 for claim 1 above using the Lee 881’ reference.  The office notes that it appears to be the applicant’s contention that “the upper surface of the first film is lower than an upper end of the contact portion of the second semiconductor layer and an upper surface of the second semiconductor layer” is not shown in the reference, perhaps because Lee shows 32+44 provided on the lower surface and side surface of the film 43.  The office notes though that while 32+44 are certainly provided on a lower surface and side surface of 43, the upper surface of the first film as designated above is certainly lower than (as in “lower in height than” in the slightly altered orientation 75 degrees as discussed above) an upper end of the overall contact portion designated above and an upper surface of the second semiconductor layer noted above.  The applicant may perhaps be hoping that the office would designate solely the little part of middlemost left part 41 down near the bottom where electrical contact is made with the parts 32+44 solely as the contact portion and not include any of the rest of the middlemost left part 41.  The office notes that the same applies in response to the .  
Again the office repeats in general the same suggestions as made throughout prosecution since the first action.  

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/GRANT S WITHERS/Primary Examiner, Art Unit 2891